PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/745,409
Filing Date: 16 Jan 2018
Appellant(s): Bhorkar et al.



__________________
Sean C. Flood (Reg. No. 64,378)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
	Claims 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Multi-carrier operation for LAA” (hereinafter referred to as Qualcomm).

	RE Claim 33, Qualcomm discloses an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network subject to License Assisted Access (LAA), (See Qualcomm Title; section 1) comprising: 
	one or more processors to: 
	process a reference signal transmission from the eNB (See Qualcomm Section 3.3.1 – UE receiving and providing measurement for reference signal such as PSS/SSS/CRS/CSI-RS); 
	generate an unfiltered reference signal transmission based on the reference signal transmission (See Qualcomm Section 3.3.1 – UE receiving reference signal such as PSS/SSS/CRS/CSI-RS and performing measurement on reference signal without changing reference signal); and 
	calculate a quality rating based upon the unfiltered reference signal transmission (See Qualcomm Section 3.2.2, 3.3.1 – UE reporting CQI/CSI measurements based on reference signals).

	RE Claim 34, Qualcomm discloses an apparatus, as set forth in claim 33 above, wherein the quality reporting is included in a Channel Quality Indication (CQI) transmission (See Qualcomm Section 3.2.2 – CQI reporting from UE based on reference signal from eNB).  

	RE Claim 35, Qualcomm discloses an apparatus, as set forth in claim 33 above, wherein the reference signal transmission is one of: 
	a Cell-Specific Reference Signal (CRS) transmission, or a Channel State Information Reference Signal (CSI-RS) transmission (See Qualcomm Section 3.3.1 – allocating power to reference signals such as PSS/SSS/CRS/CSI-RS).  

	RE Claim 36, Qualcomm discloses non-transitory machine readable storage media having machine executable instructions that, when executed, cause one or more processors to perform an operation, (See Qualcomm Title; section 1) comprising: 
	Process, for a User Equipment (UE), a reference signal transmission from an Evolved Node-B (eNB) (See Qualcomm Section 3.3.1 – UE receiving and providing measurement for reference signal such as PSS/SSS/CRS/CSI-RS); 
See Qualcomm Section 3.3.1 – UE receiving reference signal such as PSS/SSS/CRS/CSI-RS and performing measurement on reference signal without changing reference signal); and 
	calculate a quality rating based upon the unfiltered reference signal transmission (See Qualcomm Section 3.2.2, 3.3.1 – UE reporting CQI/CSI measurements based on reference signals).

	RE Claim 37, Qualcomm discloses non-transitory machine readable storage media, as set forth in claim 36 above, wherein the quality reporting is included in a Channel Quality Indication (CQI) transmission (See Qualcomm Section 3.2.2 – CQI reporting from UE based on reference signal from eNB).  

	RE Claim 38, Qualcomm discloses non-transitory machine readable storage media, as set forth in claim 36 above, wherein the reference signal transmission is one of: 
	a Cell-Specific Reference Signal (CRS) transmission, or a Channel State Information Reference Signal (CSI-RS) transmission (See Qualcomm Section 3.3.1 – allocating power to reference signals such as PSS/SSS/CRS/CSI-RS).  


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 103 rejections of Claims 21-22, 24-28, 30-32 over NPL “Multi-carrier operation for LAA” (hereinafter referred to as Qualcomm) have been withdrawn by the Examiner.

(2) Response to Argument
35 U.S.C. 102(a)(1) rejections of Claims 33-38
	Regarding Appellant’s arguments that Qualcomm is silent with respect to “calculating a quality rating” as well as the calculation of the quality rating being “based upon the unfiltered reference signal transmission” (emphasis added), the Examiner respectfully disagrees. 
	Firstly, as also pointed out in the Appeal Brief (pg. 12), Qualcomm teaches of reporting RSRP, RSSI, and RRM measurements based on a reference signal such as CSI-RS (See Qualcomm 3.3.1 for example). RSRP, RSSI, and RRM measurements are well known in the art be “quality ratings” (i.e. Reference Signal Received Power (RSRP) or Received Signal Strength Indicator (RSSI)). That is, if the RSSI measured on a first signal is high relative to the RSSI measured on a second signal, the signal quality of the first signal would be considered “better” relative to the second signal (i.e. quality rating). 
	Secondly, with regards to the term “unfiltered reference signal”, the instant application specification in at least page 36 defines computing CSI feedback on an “unfiltered reference signal” as computing the measurements across “one subframe” or one reference signal” (emphasis added). That is, in Qualcomm, the measured and reported CSI feedback is performed on the CSI-RS (i.e. one reference signal). Nowhere in Qualcomm does it state that the measurements are performed for multiple reference signals. In addition, nowhere in the Qualcomm reference does it state that the received reference signal is “filtered” in any way. The Examiner submits that in Qualcomm, the received reference signal (CSI-RS) is measured as-is, i.e. unfiltered, and the results are fed back to the eNB to adjust power settings for future transmissions. Appellant’s argument has not shown how or where in Qualcomm any “filtering” of the reference signal takes place prior to the measurements taking place, in distinction to the unfiltered reference signal of the claims.  Therefore, it is believed that the rejections should be maintained by the Board.
	Regarding Applicant's arguments that the Examiner improperly mixes two different embodiments of Qualcomm (sections 3.2.2 and 3.3.1), the Examiner respectfully disagrees. The dynamic power allocation or fixed power allocation referenced in Qualcomm is done on the eNB side. That is, regardless of whether or not the reference signal sent to the UE is done with fixed power or variable power, the UE still measures the reference signal (i.e. CSI-RS), the reference signal being “unfiltered” (i.e. measurement performed on one reference signal as well as no other “filtering” being performed prior to measuring), and a quality rating is calculated (i.e. RSSI, RSRP, etc…) and fed back to the eNB.  Therefore, it is believed that the rejections should be maintained by the Board.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVE R YOUNG/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
Conferees:
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.